DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0314631) in view of Chaudhry et al. (NovoTTF™-100A System (Tumor Treating Fields) Transducer Array Layout Planning for Glioblastoma: A NovoTAL™ System User Study, 2015, World Journal of Surgical Oncology, 13:316) and Hoctor et al. (US 2012/0216617).
Regarding claim 1, Wong teaches/suggests: A method comprising: 
generating a three-dimensional (3D) model of a portion of the subject's body (Wong [0052]: “The one or more images of the subject may be used to construct a representation of the subject's head and/or other anatomical sites.”); 
determining, based on the 3D model and a plurality of simulated electrical field distributions, a plurality of transducer array layout maps (Wong [0056]-[0057]: “At step 240, the transducer array arrangement selected in step 230 may be used with the representation construction in step 220 to calculate electric field propagation within a subject's head … An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” [0059]: “The method may continue by repeating steps 230, 240, and 250 for different transducer array arrangements until a desired number of unique arrangements have an associated electric field and/or rate of energy absorption distribution.” [The transducer array arrangements having an associated electric field and/or rate of energy absorption distribution meet the claimed transducer array layout maps.]); 
Wong does not teach/suggest:
determining, from the plurality of transducer array layout maps, one or more sets of transducer array layout maps, wherein each set of transducer array layout maps represents at least two transducer array layout maps, wherein the at least two transducer array layout maps satisfy a criterion; and 
causing display of the one or more sets of transducer array layout maps.
Chaudhry, however, teaches/suggests:
determining, from the plurality of transducer array layout maps, one or more sets of transducer array layout maps, wherein each set of transducer array layout maps represents at least two transducer array layout maps (Chaudhry §Background ¶1: “To characterize how electric fields behave and distribute within the human head, modeling frameworks based on anatomical head models using Finite Element Method (FEM) simulations have been developed … Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the transducer array arrangements of Wong to include sets of paired arrays as taught/suggested by Chaudry to achieve an almost tripling of electric field intensity. As such, Wong as modified by Chaudry teaches/suggests:
wherein the at least two transducer array layout maps satisfy a criterion (Wong [0060]: “The parameters used to select a transducer array arrangement may include a desired amount of electric field and/or specific absorption rate at a region of a tumor;” Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”); and 
causing display of the one or more sets of transducer array layout maps (Wong [0047]: “In some embodiments, the representation of the subject's head can be presented on a display to user 128;” [0028]: “FIGS. 5A, 5B, 5C, 5D, 5F, 5G, 5H, and 5I each show different array placement positions;” Chaudhry §Background ¶1: “The output is a three-dimensional array layout map, which is used by the patient and caregiver in arranging arrays on the scalp during the normal course of TTFields therapy.”).

Chaudhry is silent regarding at least two transducer array layout maps with non-overlapping positions of a plurality of pairs of positions for transducer array placement. Hoctor, however, teaches/suggests non-overlapping positions for transducer array placement (Hoctor [0015]: “In one example the transducer array may typically include, for example, between 8 and 32 transducer elements. The multiplexor 103 in one example is used to define one or more subarrays of multiple transducer elements for transmission. The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements. Alternatively, the subarrays may be non-overlapping, where no two subarrays include any common transducer elements.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the sets of paired arrays of Wong as modified by Chaudhry to be either overlapping or non-overlapping as taught/suggested by Hoctor for optionality.

Regarding claim 2, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 1, wherein the criterion comprises a magnitude of a simulated electric field distribution of the plurality of simulated electrical field distributions within a region-of-interest (ROI) associated with the 3D model, a power density associated with a simulated electric field distribution of the plurality of simulated electrical field distributions within the ROI, and an estimate of skin toxicity associated with the portion of the subject's body (Wong [0060]: “The parameters used to select a transducer array arrangement may include a desired amount of electric field and/or specific absorption rate at a region of a tumor.”). The claimed power density and estimate of skin toxicity are inherent and/or implicit features of the parameters for transducer array placement. In addition, such features would have been well known for transducer array placement (Official Notice).

Regarding claim 3, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 1, further comprising receiving a selection of a set of transducer array layout maps of the one or more sets of transducer array layout maps (Wong [0061]: “At step 270, a transducer array arrangement may be selected. In some embodiments, selection of a transducer array arrangement may include identifying one or more transducer arrangements from among multiple arrangements as having the highest amount of energy absorption and/or electric field intensity at a tumor;” Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 3, further comprising generating, based on the selected set of transducer array layout maps, composite data (Wong [0062]: “At step 280, an indication identifying the selected transducer array arrangement may be generated ... The indication may include positional information identifying locations of the subject's head where one or more transducers should be placed when providing treatment. The indication may include one or more parameters (e.g., magnitude of emitted electric field, frequency of alternating electric field) that should be used when operating the one or more transducers;” Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 4, wherein the composite data comprises information associated with the selected set of transducer array layout maps (Wong [0062]: “At step 280, an indication identifying the selected transducer array arrangement may be generated ... The indication may include positional information identifying locations of the subject's head where one or more transducers should be placed when providing treatment. The indication may include one or more parameters (e.g., magnitude of emitted electric field, frequency of alternating electric field) that should be used when operating the one or more transducers;” Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”) and simulated electrical field distributions of the plurality of simulated electrical field distributions associated with the selected set of transducer array layout maps (Wong [0057]: “An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” Chaudhry Fig. 1: “Electric field magnitude and distribution (in V/cm) shown in coronal view from a finite element method simulation model. This simulation employs a left-right paired transducer array configuration.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 4, further comprising sending, to a user device, the composite data (Wong [0062]: “The indication may be transmitted to user interface 124 and/or array controller 126.”). The user interface is considered a user device. In addition, a separate user device would have been well known for remote access (Official Notice).

Regarding claim 9, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 1, wherein determining the plurality of transducer array layout maps comprises: 
determining, based on the 3D model, the plurality of pairs of positions for transducer array placement (Chaudhry §Background ¶1: “Employing measures of head size and distances from predetermined fiducial markers to tumor margins, the system runs permutations and combinations of paired array layouts in order to generate the configuration which delivers maximal electric field intensity to the tumor site.”); 
determining, for each pair of positions of the plurality of pairs positions, a simulated electrical field distribution of the plurality of simulated electrical field distributions (Wong [0057]: “An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” Chaudhry Fig. 1: “Electric field magnitude and distribution (in V/cm) shown in coronal view from a finite element method simulation model. This simulation employs a left-right paired transducer array configuration.”); and 
determining, based on the plurality of simulated electrical field distributions, the plurality of transducer array layout maps (Wong [0059]: “The method may continue by repeating steps 230, 240, and 250 for different transducer array arrangements until a desired number of unique arrangements have an associated electric field and/or rate of energy absorption distribution.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 9, wherein determining the simulated electrical field distribution for each pair of positions of the plurality of pairs positions comprises: 
simulating, at a first position of the pair of positions, a first electrical field generated by a first transducer array (Wong [0057]: “An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” Chaudhry Fig. 1: “Electric field magnitude and distribution (in V/cm) shown in coronal view from a finite element method simulation model. This simulation employs a left-right paired transducer array configuration.” [The left transducer array meets the claimed first transducer array.]); 
simulating, at a second position of the pair of positions, a second electrical field generated by a second transducer array, wherein the second position is opposite the first position (Wong [0057]: “An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” Chaudhry Fig. 1: “Electric field magnitude and distribution (in V/cm) shown in coronal view from a finite element method simulation model. This simulation employs a left-right paired transducer array configuration.” [The right transducer array meets the claimed second transducer array.]); and 
determining, based on the first electrical field and the second electrical field, the simulated electrical field distribution (Wong [0057]: “An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” Chaudhry Fig. 1: “Electric field magnitude and distribution (in V/cm) shown in coronal view from a finite element method simulation model. This simulation employs a left-right paired transducer array configuration.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 11, Wong teaches/suggests: A method comprising: 
generating a three-dimensional (3D) model of a portion of the subject's body (Wong [0052]: “The one or more images of the subject may be used to construct a representation of the subject's head and/or other anatomical sites.”); 
determining, based on the 3D model and a plurality of simulated electrical field distributions, a plurality of transducer array layout maps (Wong [0056]-[0057]: “At step 240, the transducer array arrangement selected in step 230 may be used with the representation construction in step 220 to calculate electric field propagation within a subject's head … An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” [0059]: “The method may continue by repeating steps 230, 240, and 250 for different transducer array arrangements until a desired number of unique arrangements have an associated electric field and/or rate of energy absorption distribution.” [The transducer array arrangements having an associated electric field and/or rate of energy absorption distribution meet the claimed transducer array layout maps.]); 
receiving a selection of a first transducer array layout map of the plurality of transducer array layout maps, wherein the first transducer array layout map satisfies a criterion (Wong [0060]-[0061]: “The parameters used to select a transducer array arrangement may include a desired amount of electric field and/or specific absorption rate at a region of a tumor … At step 270, a transducer array arrangement may be selected. In some embodiments, selection of a transducer array arrangement may include identifying one or more transducer arrangements from among multiple arrangements as having the highest amount of energy absorption and/or electric field intensity at a tumor.”); 
Wong does not teach/suggest:
determining, from the plurality of transducer array layout maps, one or more associated transducer array layout maps, wherein each associated transducer array layout map satisfies the criterion; 
receiving a selection of a second transducer array layout map from the one or more associated transducer array layout maps; and 
causing display of the first transducer array layout map and the second transducer array layout map.
Chaudhry, in view of Wong, teaches/suggests:
determining, from the plurality of transducer array layout maps, one or more associated transducer array layout maps, wherein each associated transducer array layout map satisfies the criterion (Wong [0060]: “The parameters used to select a transducer array arrangement may include a desired amount of electric field and/or specific absorption rate at a region of a tumor;” Chaudhry §Background ¶1: “To characterize how electric fields behave and distribute within the human head, modeling frameworks based on anatomical head models using Finite Element Method (FEM) simulations have been developed … Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”); 
receiving a selection of a second transducer array layout map from the one or more associated transducer array layout maps (Chaudhry §Background ¶1: “Employing measures of head size and distances from predetermined fiducial markers to tumor margins, the system runs permutations and combinations of paired array layouts in order to generate the configuration which delivers maximal electric field intensity to the tumor site.”); and 
causing display of the first transducer array layout map and the second transducer array layout map (Wong [0047]: “In some embodiments, the representation of the subject's head can be presented on a display to user 128;” [0028]: “FIGS. 5A, 5B, 5C, 5D, 5F, 5G, 5H, and 5I each show different array placement positions;” Chaudhry §Background ¶1: “The output is a three-dimensional array layout map, which is used by the patient and caregiver in arranging arrays on the scalp during the normal course of TTFields therapy.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Chaudhry is silent regarding wherein each associated transducer array layout map comprises positions for transducer array placement that do not overlap positions for transducer array placement of the first transducer array layout map. Hoctor, however, teaches/suggests transducer array placement that do not overlap positions (Hoctor [0015]: “In one example the transducer array may typically include, for example, between 8 and 32 transducer elements. The multiplexor 103 in one example is used to define one or more subarrays of multiple transducer elements for transmission. The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements. Alternatively, the subarrays may be non-overlapping, where no two subarrays include any common transducer elements.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 12-14 and 17-18 recite limitations similar in scope to those claims 2, 4-5, and 9-10, respectively, and are rejected for the same reason(s).

Regarding claim 19, Wong teaches/suggests: A method comprising: 
generating a three-dimensional (3D) model of a portion of the subject's body (Wong [0052]: “The one or more images of the subject may be used to construct a representation of the subject's head and/or other anatomical sites.”); 
determining, based on the 3D model and a plurality of simulated electrical field distributions, a plurality of transducer array layout maps (Wong [0056]-[0057]: “At step 240, the transducer array arrangement selected in step 230 may be used with the representation construction in step 220 to calculate electric field propagation within a subject's head … An electric field distribution and/or a rate of energy absorption distribution may be determined by step 250, such as by array operation analyzer 122. The electric field distribution and/or rate of energy absorption distribution may be determined using the electric field propagation calculations;” [0059]: “The method may continue by repeating steps 230, 240, and 250 for different transducer array arrangements until a desired number of unique arrangements have an associated electric field and/or rate of energy absorption distribution.” [The transducer array arrangements having an associated electric field and/or rate of energy absorption distribution meet the claimed transducer array layout maps.]); 
Wong does not teach/suggest:
receiving a selection of a first transducer array layout map and a second transducer array layout map of the plurality of transducer array layout maps; 
Chaudhry, in view of Wong, teaches/suggests:
receiving a selection of a first transducer array layout map and a second transducer array layout map of the plurality of transducer array layout maps (Wong [0061]: “At step 270, a transducer array arrangement may be selected. In some embodiments, selection of a transducer array arrangement may include identifying one or more transducer arrangements from among multiple arrangements as having the highest amount of energy absorption and/or electric field intensity at a tumor;” Chaudhry §Background ¶1: “To characterize how electric fields behave and distribute within the human head, modeling frameworks based on anatomical head models using Finite Element Method (FEM) simulations have been developed … Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Chaudhry is silent regarding:
determining, based on the first transducer array layout map and the second transducer array layout map, an overlap condition; and 
causing display of the overlap condition.
Hoctor, however, teaches/suggests an overlap condition (Hoctor [0015]: “In one example the transducer array may typically include, for example, between 8 and 32 transducer elements. The multiplexor 103 in one example is used to define one or more subarrays of multiple transducer elements for transmission. The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements. Alternatively, the subarrays may be non-overlapping, where no two subarrays include any common transducer elements.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Wong as modified by Chaudry and Hoctor teaches/suggests:
determining, based on the first transducer array layout map and the second transducer array layout map, an overlap condition (Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain;” Hoctor [0015]: “The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements.”); and 
causing display of the overlap condition (Wong [0047]: “In some embodiments, the representation of the subject's head can be presented on a display to user 128;” [0028]: “FIGS. 5A, 5B, 5C, 5D, 5F, 5G, 5H, and 5I each show different array placement positions;” Chaudhry §Background ¶1: “The output is a three-dimensional array layout map, which is used by the patient and caregiver in arranging arrays on the scalp during the normal course of TTFields therapy;” Hoctor [0015]: “The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements.”).

Regarding claim 20, Wong as modified by Chaudry and Hoctor teaches/suggests: The method of claim 19, wherein each transducer array layout map of the plurality of transducer array layout maps comprises one or more pairs of positions of a plurality of pairs of positions for transducer array placement, wherein the overlap condition indicates that the first transducer array layout map comprises one or more pairs of positions of the plurality of pairs of positions that overlap one or more pairs of positions of the plurality of pairs of positions associated with the second transducer array layout map (Wong [0062]: “At step 280, an indication identifying the selected transducer array arrangement may be generated ... The indication may include positional information identifying locations of the subject's head where one or more transducers should be placed when providing treatment. The indication may include one or more parameters (e.g., magnitude of emitted electric field, frequency of alternating electric field) that should be used when operating the one or more transducers;” Chaudhry §Background ¶1: “Additionally, by manipulating the configuration of paired arrays, it is possible to achieve an almost tripling of electric field intensity to a particular region of the brain;” Hoctor [0015]: “The subarrays may be overlapping, where two or more subarrays may include a number of common transducer elements.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0314631) in view of Chaudhry et al. (NovoTTF™-100A System (Tumor Treating Fields) Transducer Array Layout Planning for Glioblastoma: A NovoTAL™ System User Study, 2015, World Journal of Surgical Oncology, 13:316) and Hoctor et al. (US 2012/0216617) as applied to claims 1 and 11 above, and further in view of Long et al. (US 2017/0193160).
Regarding claim 7, Wong as modified by Chaudry and Hoctor does not teach/suggest: The method of claim 1, wherein generating the 3D model comprises: 
causing one or more user devices to display a plurality of images of the portion of the subject's body; 
receiving, based on a region-of-interest (ROl), a selection of one or more images of the plurality of images; and 
generating, based on the one or more images, the 3D model.
Long, however, teaches/suggests:
causing one or more user devices to display a plurality of images of the portion of the subject's body (Long [0039]: “The processed/modified images then may be displayed on one or more user devices 202 (step 405), such as a tablet computer.”); 
receiving, based on a region-of-interest (ROl), a selection of one or more images of the plurality of images (Long [0040]: “In some embodiments, the user input may include a request to further process/modify the patient images (step 409). For example, the user device 202 may receive a user request to calculate the dimensions and/or density of a stone that the user has marked, or to generate a new 3D model of the kidney based on a different selection of images, a different algorithm, or other parameters.”); and 
generating, based on the one or more images, the 3D model (Long [0040]: “In some embodiments, the user input may include a request to further process/modify the patient images (step 409). For example, the user device 202 may receive a user request to calculate the dimensions and/or density of a stone that the user has marked, or to generate a new 3D model of the kidney based on a different selection of images, a different algorithm, or other parameters.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the images of the subject of Wong as modified by Chaudry and Hoctor to be selectable as taught/suggested by Long for user input.

Regarding claim 8, Wong as modified by Chaudry, Hoctor, and Long teaches/suggests: The method of claim 7, further comprising receiving, from a first user device of the one or more user devices, information associated with the ROI (Long [0039]: “The processed/modified images then may be displayed on one or more user devices 202 (step 405), such as a tablet computer. Next, a request for user input may be generated (step 407), e.g., as a prompt on the screen of the tablet computer. For example, the screen may show a text box asking the user to identify and/or confirm specific structures of the kidney and the location of any kidney stones, e.g., by touching the screen.”), and wherein receiving the selection of the one or more images comprises receiving the selection of the one or more images from a second user device of the one or more user devices (Long [0040]: “In some embodiments, the user input may include a request to further process/modify the patient images (step 409). For example, the user device 202 may receive a user request to calculate the dimensions and/or density of a stone that the user has marked, or to generate a new 3D model of the kidney based on a different selection of images, a different algorithm, or other parameters.”). The limitations “from a first user device” and “from a second user device” are implicit features of the user devices. In addition, such features would have been well known for collaboration (Official Notice).

Claims 15 and 16 recite limitations similar in scope to those claims 7 and 8, respectively, and are rejected for the same reason(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6747665 – ROI designated by physician/technician
US 2020/0016396 – improve placement of devices
US 2020/0214570 – 3D brain map
US 2021/0124042 – sub-arrays having non-overlapping positions
US 2021/0233303 – 3D model of specific area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611